UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-645



In Re:   WILLIE HORTON,

                                                        Petitioner.



                On Petition for Writ of Mandamus.
                     (CR-89-180, CA-93-439-AM)


Submitted:   June 10, 1997                 Decided:   July 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Willie Horton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Horton filed a mandamus petition in this court alleging

undue delay by the district court on his 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997), motion to vacate sentence. Apparently, the dis-

trict court ordered in January 1995 that counsel be appointed and
an evidentiary hearing be conducted, but until the filing of this

mandamus petition in November 1996, no other action occurred.

Because of the nature of the action pending before the district

court, this court directed a response to Horton's petition. A

response was filed; 1 thus, this matter is ripe for adjudication.
     Unfortunately, the district court failed to act on Horton's

§ 2255 motion after the January 1995 order because the case file

was lost in the clerk's office. While the Respondent admits that
Horton's § 2255 motion was delayed, she contends that granting the

petition for a writ of mandamus is unnecessary because of recent

action taken by the district court. We agree.
         Mandamus is a drastic remedy and should only be granted in

extraordinary situations.2 Horton must demonstrate that he has no

other avenue for relief, and that his right to relief is clear and

undisputable. 3 In this case, Horton fails to meet his burden

because the district court recently reordered that counsel be ap-

pointed forthwith and that a magistrate judge hold an evidentiary


     1
         See FED. R. APP. P. 21.
     2
         See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).
    3
      See Mallard v. United States Dist. Court, 490 U.S. 296, 309
(1989).
                                   2
hearing. The actions of the district court demonstrate that Horton

has other avenues of relief available. Therefore, granting the pe-

tition for mandamus would be inappropriate as the district court's

recent order accomplishes substantially everything that this court

would have directed.

     Accordingly, we deny Horton's petition for a writ of mandamus
without prejudice. If Horton encounters additional, significant

delay he may apply again for mandamus relief. Additionally, we deny

Horton's motions for the appointment of counsel and to be moved

from the federal prison in Marion, Illinois, to a federal prison
within the District of Maryland. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                3